[a2011rsaplan001.jpg]
BROOKLINE BANCORP, INC. 2011 RESTRICTED STOCK PLAN ARTICLE 1 – GENERAL Section
1.1 Purpose, Effective Date and Term. The purpose of the Brookline Bancorp, Inc.
2011 Restricted Stock Plan (the “Plan”) is to promote the long-term financial
success of Brookline Bancorp, Inc. (the “Company”), and its Subsidiaries,
including Brookline Bank (the “Bank”), by providing a means to attract, retain
and reward individuals who contribute to such success and to further align their
interests with those of the Company’s stockholders. The “Effective Date” of the
Plan shall be the date the Plan is implemented by the Board subsequent to the
satisfaction of the applicable shareholder approval requirements. The Plan shall
remain in effect as long as any Awards are outstanding; provided, however, that
no Awards may be granted under the Plan after the ten-year anniversary of the
Effective Date. Section 1.2 Administration. The Plan shall be administered by
the Compensation Committee of the Company’s Board of Directors (the
“Committee”), in accordance with Section 5.1. Section 1.3 Participation. Each
Employee or Director of the Company or any Subsidiary of the Company who is
granted an Award in accordance with the terms of the Plan shall be a
“Participant” in the Plan. Awards shall be limited to Employees and Directors of
the Company or any Subsidiary. Section 1.4 Definitions. Capitalized terms used
in this Plan are defined in Article 8 and elsewhere in this Plan. ARTICLE 2 -
AWARDS Section 2.1 General. Each Award under the Plan shall be subject to the
terms and conditions of the Plan and such additional terms, conditions,
limitations and restrictions as the Committee shall provide with respect to such
Award and as evidenced in the Award Agreement. Subject to the provisions of
Section 2.6, an Award may be granted as an alternative to or replacement of an
existing Award under the Plan or any other plan of the Company or any Subsidiary
or as the form of payment for grants or rights earned or due under any other
compensation plan or arrangement of the Company or its Subsidiaries, including
without limitation the plan of any entity acquired by the Company or any
Subsidiary. Section 2.2 Restricted Stock. (a) Grant of Restricted Stock.
Restricted Stock means a grant of shares of Stock under this Section or under
Section 2.3 with respect to shares intended to be performance-based
compensation, for no consideration or such minimum consideration as may be
required by applicable law, either alone or in addition to other Awards granted
under the Plan, subject to a vesting schedule or the satisfaction of market
conditions or performance conditions. Each Restricted Stock Award shall be
evidenced by an Award Agreement that shall: (i) specify the number of shares of
Stock covered by the Restricted Stock Award; and (ii) specify the date of grant
of the Restricted Stock Award; (iii) specify the vesting period; and (iv)
contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s employment or Service
with the Company, as the Committee may, in its discretion, prescribe. All
Restricted Stock Awards (other than those subject to performance-based vesting
conditions under Section 2.3 hereof) shall be in the form of issued and
outstanding shares of Stock that shall be either: (x) registered in the name of
the Participant and held by the Company, together with a stock power executed by
the Participant in favor of the Company, pending the vesting or forfeiture of
the Restricted Stock; or (y) registered in the name of, and delivered to, the
Participant. In any event, the certificates evidencing the Restricted Stock
Award shall at all times prior to the applicable vesting date bear the following
legend: A-1



--------------------------------------------------------------------------------



 
[a2011rsaplan002.jpg]
The Stock evidenced hereby is subject to the terms of an Award Agreement with
Brookline Bancorp, Inc. dated [Date], made pursuant to the terms of the
Brookline Bancorp, Inc. 2011 Restricted Stock Plan, copies of which are on file
at the executive offices of Brookline Bancorp, Inc., and may not be sold,
encumbered, hypothecated or otherwise transferred except in accordance with the
terms of such Plan and Award Agreement, or such other restrictive legend as the
Committee, in its discretion, may specify. Performance-based Restricted Stock
Awards may or may not be issued and outstanding, in the discretion of the
Committee. Notwithstanding the foregoing, the Company may in its sole discretion
issue Restricted Stock in any other approved format (e.g., electronically) in
order to facilitate the paperless transfer of such Awards. In the event
Restricted Stock is not issued in certificate form, the Company and the transfer
agent shall maintain appropriate bookkeeping entries that evidence Participants’
ownership of such Awards. Restricted Stock that is not issued in certificate
form shall be subject to the same terms and conditions of the Plan as
certificated shares, including the restrictions on transferability and the
provision of a stock power executed by the Participant in favor of the Company,
until the satisfaction of the conditions to which the Restricted Stock Award is
subject. (b) Terms and Conditions. Each Restricted Stock Award shall be subject
to the following terms and conditions: (i) Dividends. Unless the Committee
determines otherwise with respect to any Restricted Stock Award and specifies
such determination in the relevant Award Agreement, any cash dividends or
distributions declared with respect to shares of Stock subject to the Restricted
Stock Award shall be retained by the Committee and shall be held until the Stock
subject to the Restricted Stock Award vests in the Participant. Upon the vesting
of the Restricted Stock Award, the Committee shall cause the dividend (and any
earnings thereon) attributable to such Restricted Stock Award to be distributed
to the Participant no later than two and one-half months following the date on
which the Restricted Stock Award vests. Alternatively, but only if determined by
the Committee at the time of Award and set forth in the Award Agreement, cash
dividends or distributions declared on the Restricted Stock shall be distributed
to the Participant who has been granted the Restricted Stock at the same time as
such dividends or distributions are distributed to other stockholders without
regard to whether the Stock is vested. Any stock dividends declared on shares of
Stock subject to a Restricted Stock Award, shall be subject to the same
restrictions and shall vest at the same time as the shares of Restricted Stock
from which said dividends were derived. (ii) Voting Rights. Unless the Committee
determines otherwise with respect to any Restricted Stock Award and specifies
such determination in the relevant Award Agreement, voting rights appurtenant to
the shares of Restricted Stock shall be exercised by the Participant in his or
her discretion. (iii) Tender Offers and Merger Elections. Each Participant to
whom a Restricted Stock Award is granted shall have the right to respond, or to
direct the response, with respect to the related shares of Restricted Stock, to
any tender offer, exchange offer, cash/stock merger consideration election or
other offer made to, or elections made by, the holders of shares of Stock. Such
a direction for any such shares of Restricted Stock shall be given by proxy or
ballot (if the Participant is the beneficial owner of the shares of Restricted
Stock for voting purposes) or by completing and filing, with the inspector of
elections, the trustee or such other person who shall be independent of the
Company as the Committee shall designate in the direction (if the Participant is
not such a beneficial owner), a written direction in the form and manner
prescribed by the Committee. If no such direction is given, then the shares of
Restricted Stock shall not be tendered. Section 2.3 Performance-Based
Compensation. The vesting of any Restricted Stock Award under the Plan that is
intended to be “performance-based compensation” within the meaning of Code
Section 162(m) shall be conditioned on the achievement of one or more objective
performance measures, to the extent required by Code Section 162(m), as may be
determined by the Committee. The grant of any Award and the establishment of
performance measures that are intended to be performance-based compensation
shall be made during the period required under Code Section 162(m) and shall
comply with all applicable requirements of Code Section 162(m). A-2



--------------------------------------------------------------------------------



 
[a2011rsaplan003.jpg]
(a) Performance Measures. Such performance measures may be based on any one or
more of the following: (i) basic earnings per share; (ii) basic cash earnings
per share; (iii) diluted earnings per share; (iv) core earnings per share; (v)
diluted cash earnings per share; (vi) net income or net income before taxes;
(vii) cash earnings; (viii) net interest income; (ix) non-interest income; (x)
general and administrative expense to average assets ratio; (xi) cash general
and administrative expense to average assets ratio; (xii) efficiency ratio;
(xiii) cash efficiency ratio; (xiv) return on average assets; (xv) core return
on average assets; (xvi) cash return on average assets; (xvii) core return on
equity; (xviii) return on average stockholders' equity; (xix) cash return on
average stockholders' equity; (xx) return on average tangible stockholders'
equity; (xxi) cash return on average tangible stockholders' equity; (xxii) core
earnings; (xxiii) operating income; (xxiv) operating efficiency ratio; (xxv) net
interest margin; (xxvi) net interest rate margin or net interest rate spread;
A-3



--------------------------------------------------------------------------------



 
[a2011rsaplan004.jpg]
(xxvii) growth in assets, loans, or deposits; (xxviii) loan production volume;
(xxix) net charge-offs; (xxx) non-performing loans; (xxxi) classified loans;
(xxxii) cash flow; (xxxiii) capital preservation (core or risk-based); (xxxiv)
interest rate risk exposure-net portfolio value; (xxxv) interest rate
risk-sensitivity; (xxxvi) strategic business objectives, consisting of one or
more objectives based upon meeting specified financial targets, business
expansion goals, and goals relating to acquisitions or divestitures, or goals
relating to capital raising and capital management; (xxxvii) stock price
(including, but not limited to, growth measures and total stockholder return);
(xxxviii) operating expense as a percentage of average assets; (xxxix) core
deposits as a percentage of total deposits; (xl) net charge-off percentage;
(xli) average percentage past due; (xlii) classified assets to total assets; or
(xliii) any combination of the foregoing. Performance measures may be based on
the performance of the Company as a whole or on any one or more Subsidiaries or
business units of the Company or a Subsidiary and may be measured relative to a
peer group, an index or a business plan and may be considered as absolute
measures or changes in measures. In establishing any performance measures, the
Committee may provide for the exclusion of the effects of the following items,
to the extent identified in the audited financial statements of the Company,
including footnotes, or in the Management’s Discussion and Analysis section of
the Company’s annual report or in the Compensation Discussion and Analysis
Section, if any, of the Company’s annual proxy statement: (i) extraordinary,
unusual, and/or nonrecurring items of gain or loss; (ii) gains or losses on the
disposition of a business; (iii) changes in tax or accounting principles,
regulations or laws; or (iv) mergers or acquisitions. To the extent not
specifically excluded, such effects shall be included in any applicable
performance measure. (b) Adjustments. Pursuant to this Section 2.3, in certain
circumstances the Committee may adjust performance measures; provided, however,
no adjustment may be made with respect to an Award that is intended to be
performance-based compensation within the meaning of Code Section 162(m), except
to the extent the Committee exercises such negative discretion as is permitted
under applicable law for purposes of an exception under Code Section 162(m). If
the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company or the manner in which the Company
or its Subsidiaries conducts its business or other events or circumstances
render current performance measures to be unsuitable, the Committee may modify
such performance measures, in whole or in part, as the Committee deems
appropriate. If a Participant is A-4



--------------------------------------------------------------------------------



 
[a2011rsaplan005.jpg]
promoted, demoted or transferred to a different business unit during a
performance period, the Committee may determine that the selected performance
measures or applicable performance period are no longer appropriate, in which
case, the Committee, in its sole discretion, may: (i) adjust, change or
eliminate the performance measures or change the applicable performance period;
or (ii) cause to be made a cash payment to the Participant in an amount
determined by the Committee. (c) Treatment on Retirement. Notwithstanding
anything herein to the contrary, no Restricted Stock Award that is intended to
be considered performance-based compensation under Code Section 162(m) shall be
granted under terms that will permit its accelerated vesting upon Retirement or
other termination of Service (other than death or Disability). Notwithstanding
anything to the contrary herein, in the sole discretion of the Committee
exercised at the time of grant of an Award under this Section 2.3, in the event
of Retirement of a Participant during the performance period, the Award
Agreement may provide for the vesting of all or a portion of such Award, so long
as the vesting is not accelerated but shall occur at the end of the performance
period, and will be prorated, based on the period of the Participant’s active
employment and the level of achievement of the performance measures during the
period of the Participant’s active employment. Section 2.4 Vesting of Awards.
(a) The Committee shall specify the vesting schedule or conditions of each
Award. If the right to become vested in an Award under the Plan is conditioned
on the completion of a specified period of Service with the Company or its
Subsidiaries, without achievement of performance measures or other performance
objectives being required as a condition of vesting, and without it being
granted in lieu of, or in exchange for, other compensation, then the required
period of Service for full vesting shall be determined by the Committee and
evidenced in the Award Agreement (subject to acceleration of vesting, to the
extent permitted by the Committee, including in the event of the Participant’s
death, Disability, Retirement or Involuntary Termination of Employment following
a Change in Control). Unless otherwise provided by the Committee, Service as a
director emeritus or advisory director shall constitute Service for purposes of
vesting. (b) Notwithstanding Section 2.6 and Article 4 hereof, other than with
respect to Restricted Stock subject to performance-based vesting conditions of
Section 2.3, the Committee may determine that all Restricted Stock Awards
described in Section 2.2(a) shall be fully earned and vested immediately.
Section 2.5 Deferred Compensation. If any Award would be considered “deferred
compensation” as defined under Code Section 409A (“Deferred Compensation”), the
Committee reserves the absolute right (including the right to delegate such
right) to unilaterally amend the Plan or the Award Agreement, without the
consent of the Participant, to maintain exemption from, or to comply with, Code
Section 409A. Any amendment by the Committee to the Plan or an Award Agreement
pursuant to this Section 2.5 shall maintain, to the extent practicable, the
original intent of the applicable provision without violating Code Section 409A.
A Participant’s acceptance of any Award under the Plan constitutes
acknowledgement and consent to such rights of the Committee, without further
consideration or action. Any discretionary authority retained by the Committee
pursuant to the terms of this Plan or pursuant to an Award Agreement shall not
be applicable to an Award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Code Section
409A. Section 2.6 Effect of Termination of Service on Awards. The Committee
shall establish the effect of a Termination of Service on the continuation of
rights and benefits available under an Award or the Plan and, in so doing, may
make distinctions based upon, among other things, the cause of Termination of
Service and type of Award. Unless otherwise specified by the Committee and set
forth in an Award Agreement between the Company and the Participant or as set
forth in an employment agreement entered into by and between the Company and/or
the Bank and an Employee, the following provisions shall apply to each Award
granted under this Plan: (a) Upon a Participant’s Termination of Service for any
reason other than Disability or death, any Restricted Stock that has not vested
as of the date of Termination of Service shall expire and be forfeited. (b) In
the event of a Termination of Service for Cause, all Restricted Stock granted to
a Participant that has not vested shall expire and be forfeited. (c) Upon
Termination of Service because of Disability or death, and if specifically
provided by the Committee, upon Retirement (except in the case of Restricted
Stock Awards subject to Section 2.3 hereof), all A-5



--------------------------------------------------------------------------------



 
[a2011rsaplan006.jpg]
Restricted Stock shall vest as to all shares subject to an outstanding Award,
whether or not otherwise immediately vested, at the date of Termination of
Service. (d) Notwithstanding the provisions of this Section 2.6, the effect of a
Change in Control on the vesting of Restricted Stock is as set forth in Article
4. ARTICLE 3 - SHARES SUBJECT TO PLAN Section 3.1 Available Shares. The shares
of Stock with respect to which Awards may be made under the Plan shall be shares
currently authorized but unissued, currently held or, to the extent permitted by
applicable law, subsequently acquired by the Company as treasury shares,
including shares purchased in the open market or in private transactions.
Section 3.2 Share Limitations. (a) Share Reserve. Subject to the following
provisions of this Section 3.2, the maximum number of shares of Stock that may
be delivered to Participants and their beneficiaries under the Plan shall be
equal to five hundred thousand (500,000) shares of Stock. (b) Computation of
Shares Available. For purposes of this Section 3.2 and in connection with the
granting of Restricted Stock, the number of shares of Stock available for the
granting of additional Restricted Stock shall be reduced by the number of shares
of Stock in respect of which the Restricted Stock is granted or denominated. To
the extent any shares of Stock covered by an Award under the Plan are not
delivered to a Participant or beneficiary for any reason, including because the
Award is forfeited or canceled, then such shares shall not be deemed to have
been delivered for purposes of determining the maximum number of shares of Stock
available for delivery under the Plan. To the extent shares of Stock are
withheld to satisfy withholding taxes upon exercise or vesting of an Award
granted hereunder, the number of shares of Stock available shall be reduced by
the gross number of, rather than by the net number of, shares of Stock issued.
Section 3.3 Corporate Transactions. In the event any recapitalization, forward
or reverse stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or exchange of shares of Stock or other securities,
stock dividend or other special and nonrecurring dividend or distribution
(whether in the form of cash, securities or other property), liquidation,
dissolution, or other similar corporate transaction or event, affects the shares
of Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Participants under the Plan and/or under any Award
granted under the Plan, then the Committee shall, in an equitable manner, adjust
any or all of (i) the number and kind of securities deemed to be available
thereafter for grants of Restricted Stock in the aggregate to all Participants
and individually to any one Participant and (ii) the number and kind of
securities that may be delivered or deliverable in respect of outstanding
Restricted Stock. In addition, the Committee is authorized to make adjustments
in the terms and conditions of, and the criteria included in, Restricted Stock
(including, without limitation, cancellation of Restricted Stock in exchange for
the Fair Market Value, if any, or substitution or exchange of Restricted Stock
using stock of a successor or other entity) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence) affecting the Company or any parent or Subsidiary or the
financial statements of the Company or any parent or Subsidiary, or in response
to changes in applicable laws, regulations, or accounting principles. Unless
otherwise determined by the Committee, any such adjustment to an Award intended
to qualify as “performance- based compensation” shall conform to the
requirements of Code Section 162(m) and the regulations thereunder then in
effect. Section 3.4 Delivery of Shares. Delivery of shares of Stock or other
amounts under the Plan shall be subject to the following: (a) Compliance with
Applicable Laws. Notwithstanding any other provision of the Plan, the Company
shall have no obligation to deliver any shares of Stock or make any other
distribution of benefits under the Plan unless such delivery or distribution
complies with all applicable laws (including, the requirements of the Securities
Act), and the applicable requirements of any securities exchange or similar
entity. A-6



--------------------------------------------------------------------------------



 
[a2011rsaplan007.jpg]
(b) Certificates. To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange. ARTICLE 4 - CHANGE IN CONTROL Section 4.1 Consequence of a Change in
Control. Subject to the provisions of Section 2.4 (relating to vesting and
acceleration) and Section 3.3 (relating to the adjustment of shares), and except
as otherwise provided in the Plan or as determined by the Committee and set
forth in the terms of any Award Agreement or as set forth in an employment
agreement entered into by and between the Company and/or the Bank and an
Employee: (a) At the time of an Involuntary Termination of Employment (as
defined in Section 8.1) (or, as to a Director, Termination of Service as a
Director) following a Change in Control, all Awards of Restricted Stock
described in Section 2.2 shall be fully earned and vested immediately.
Notwithstanding the above, any Awards the vesting of which are based on
satisfaction of performance-based conditions will be vested as specified in
subsection (b) hereof. (b) In the event of a Change in Control, any performance
measure attached to an Award under the Plan shall be deemed satisfied as of the
date of the Change in Control. Section 4.2 Definition of Change in Control. For
purposes of the Plan, unless otherwise provided in an Award Agreement, a “Change
in Control” shall be deemed to have occurred upon the earliest to occur of the
following: (a) Merger: The Company or the Bank merges into or consolidates with
another entity, or merges another bank or corporation into the Company or the
Bank, and as a result, less than a majority of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were stockholders of the Company or the Bank immediately before the
merger or consolidation; (b) Acquisition of Significant Share Ownership: There
is filed, or is required to be filed, a report on Schedule 13D or another form
or schedule (other than Schedule 13G) required under Sections 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended, if the schedule discloses that
the filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of the Company’s or the Bank’s voting
securities; provided, however, this clause (b) shall not apply to beneficial
ownership of the Company’s or the Bank’s voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities; (c) Change in Board
Composition: During any period of two consecutive years, individuals who
constitute the Company’s or the Bank’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s or the Bank’s Board of Directors; provided, however, that for
purposes of this clause (c), each director who is first elected by the board (or
first nominated by the board for election by the stockholders) by a vote of at
least two-thirds (2/3) of the directors who were directors at the beginning of
the two-year period shall be deemed to have also been a director at the
beginning of such period; or (d) Sale of Assets: The Company or the Bank sells
to a third party all or substantially all of its assets. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
Person (the “Subject Person”) acquired beneficial ownership of more than the
permitted amount of the then outstanding common stock or Voting Securities as a
result of a change in the number of shares of Stock or Voting Securities then
outstanding, which thereby increases the proportional number of shares
beneficially owned by the Subject Person; provided, however, that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Stock or Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the beneficial owner of
any additional Stock or Voting Securities which increases the percentage of the
then outstanding Stock or Voting Securities beneficially owned by the Subject
Person, then a Change in Control shall occur. In the event that an Award
constitutes Deferred Compensation, and A-7



--------------------------------------------------------------------------------



 
[a2011rsaplan008.jpg]
the settlement of, or distribution of benefits under, such Award is to be
triggered solely by a Change in Control, then with respect to such Award, a
Change in Control shall be defined as required under Code Section 409A, as in
effect at the time of such transaction. ARTICLE 5 - COMMITTEE Section 5.1
Administration. The Plan shall be administered by the members of the
Compensation Committee of the Company who are Disinterested Board Members. If
the Committee consists of fewer than three Disinterested Board Members, then the
Board shall appoint to the Committee such additional Disinterested Board Members
as shall be necessary to provide for a Committee consisting of at least three
Disinterested Board Members. Any members of the Committee who do not qualify as
Disinterested Board Members shall abstain from participating in any discussion
to make or administer Awards that are made to Participants who at the time of
consideration for such Award: (i) are persons subject to the short-swing profit
rules of Section 16 of the Exchange Act, or (ii) are reasonably anticipated to
be Covered Employees during the term of the Award. The Board (or those members
of the Board who are “independent directors” under the corporate governance
statutes or rules of any national securities exchange on which the Company lists
its securities) may, in its discretion, take any action and exercise any power,
privilege or discretion conferred on the Committee under the Plan with the same
force and effect under the Plan as if done or exercised by the Committee.
Section 5.2 Powers of Committee. The administration of the Plan by the Committee
shall be subject to the following: (a) the Committee will have the authority and
discretion to select from among the Company’s and its Subsidiaries’ Employees
and Directors those persons who shall receive Awards, to determine the time or
times of receipt, to determine the types of Awards and the number of shares
covered by the Awards, to establish the terms, conditions, performance criteria,
restrictions (including without limitation, provisions relating to
non-competition, non-solicitation and confidentiality), and other provisions of
such Awards (subject to the restrictions imposed by Article 6) to cancel or
suspend Awards and to reduce, eliminate or accelerate any restrictions or
vesting requirements applicable to an Award at any time after the grant of the
Award. (b) The Committee will have the authority and discretion to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, and to make all other determinations that may be necessary or advisable
for the administration of the Plan. (c) The Committee will have the authority to
define terms not otherwise defined herein. (d) Any interpretation of the Plan by
the Committee and any decision made by it under the Plan is final and binding on
all persons. (e) In controlling and managing the operation and administration of
the Plan, the Committee shall take action in a manner that conforms to the
charter and bylaws of the Company and applicable corporate law. Section 5.3
Delegation by Committee. Except to the extent prohibited by applicable law, the
applicable rules of a stock exchange or the Plan, or as necessary to comply with
the exemptive provisions of Rule 16b-3 promulgated under the Exchange Act or
Code Section 162(m), the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it, including: (a) delegating to a committee of one or more members
of the Board who are not “outside directors” within the meaning of Code Section
162(m), the authority to grant Awards under the Plan to eligible persons who are
not persons with respect to whom the Company wishes to comply with Code Section
162(m); and/or (b) delegating to a committee of one or more members of the Board
who are not “non-employee directors,” within the meaning of Rule 16b-3, the
authority to grant Awards under the Plan to eligible persons who are not then
subject to Section 16 of the Exchange Act. The acts of such delegates shall be
treated hereunder as acts of the Committee and such delegates shall report
regularly to the Committee regarding the delegated duties and responsibilities
and any Awards so granted. Any such allocation or delegation may be revoked by
the Committee at any time. A-8



--------------------------------------------------------------------------------



 
[a2011rsaplan009.jpg]
Section 5.4 Information to be Furnished to Committee. As may be permitted by
applicable law, the Company and its Subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties. The records of the Company and its Subsidiaries as to a
Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect. Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan. Section 5.5 Committee
Action. The Committee shall hold such meetings, and may make such administrative
rules and regulations, as it may deem proper. A majority of the members of the
Committee shall constitute a quorum, and the action of a majority of the members
of the Committee present at a meeting at which a quorum is present, as well as
actions taken pursuant to the unanimous written consent of all of the members of
the Committee without holding a meeting, shall be deemed to be actions of the
Committee. Subject to Section 5.1, all actions of the Committee shall be final
and conclusive and shall be binding upon the Company, Participants and all other
interested parties. Any person dealing with the Committee shall be fully
protected in relying upon any written notice, instruction, direction or other
communication signed by a member of the Committee or by a representative of the
Committee authorized to sign the same in its behalf. ARTICLE 6 - AMENDMENT AND
TERMINATION Section 6.1 General. The Board may, as permitted by law, at any
time, amend or terminate the Plan, and may amend any Award Agreement, provided
that no amendment or termination (except as provided in Section 2.5, Section 3.3
and Section 6.2) may cause the Award to violate Code Section 409A, or, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely impair the
rights of any Participant or beneficiary under any Award granted under the Plan
prior to the date such amendment is adopted by the Board; provided, however,
that, no amendment may (a) materially increase the benefits accruing to
Participants under the Plan, (b) materially increase the aggregate number of
securities which may be issued under the Plan, other than pursuant to Section
3.4, or (c) materially modify the requirements for participation in the Plan,
unless the amendment under (a), (b) or (c) above is approved by the Company’s
stockholders. Section 6.2 Amendment to Conform to Law and Accounting Changes.
Notwithstanding any provision in this Plan or any Award Agreement to the
contrary, the Committee may amend the Plan or any Award Agreement, to take
effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of (i) conforming the Plan or the Award Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), or (ii) avoiding an accounting treatment
resulting from an accounting pronouncement or interpretation thereof issued by
the Securities and Exchange Commission or Financial Accounting Standards Board
subsequent to the adoption of the Plan or the making of the Award affected
thereby, which, in the sole discretion of the Committee, may materially and
adversely affect the financial condition or results of operations of the
Company. By accepting an Award under this Plan, each Participant agrees and
consents to any amendment made pursuant to this Section 6.2 or Section 2.5 to
any Award granted under the Plan without further consideration or action.
ARTICLE 7 - GENERAL TERMS Section 7.1 No Implied Rights. (a) No Rights to
Specific Assets. Neither a Participant nor any other person shall by reason of
participation in the Plan acquire any right in or title to any assets, funds or
property of the Company or any Subsidiary whatsoever, including any specific
funds, assets, or other property which the Company or any Subsidiary, in its
sole discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the shares of Stock or
amounts, if any, payable or distributable under the Plan, unsecured by any
assets of the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person. A-9



--------------------------------------------------------------------------------



 
[a2011rsaplan010.jpg]
(b) No Contractual Right to Employment or Future Awards. The Plan does not
constitute a contract of employment, and selection as a Participant will not
give any participating Employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the Plan.
No individual shall have the right to be selected to receive an Award under the
Plan, or, having been so selected, to receive a future Award under the Plan.
Section 7.2 Transferability. Awards of Restricted Stock shall not be
transferable prior to the time that such Awards vest in the Participant. Section
7.3 Designation of Beneficiaries. A Participant hereunder may file with the
Company a written designation of a beneficiary or beneficiaries under this Plan
and may from time to time revoke or amend any such designation (“Beneficiary
Designation”). Any designation of beneficiary under this Plan shall be
controlling over any other disposition, testamentary or otherwise (unless such
disposition is pursuant to a domestic relations order); provided, however, that
if the Committee is in doubt as to the entitlement of any such beneficiary to
any Award, the Committee may determine to recognize only the legal
representative of the Participant, in which case the Company, the Committee and
the members thereof shall not be under any further liability to anyone. Section
7.4 Non-Exclusivity. Neither the adoption of this Plan by the Board nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or the Committee
to adopt such other incentive arrangements as either may deem desirable,
including, without limitation, the granting of Restricted Stock otherwise than
under the Plan or an arrangement that is or is not intended to qualify under
Code Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases. Section 7.5 Award Agreement. Each Award
granted under the Plan shall be evidenced by an Award Agreement signed by the
Participant. A copy of the Award Agreement, in any medium chosen by the
Committee, shall be provided (or made available electronically) to the
Participant. Section 7.6 Form and Time of Elections/Notification Under Section
83(b). Unless otherwise specified herein, each election required or permitted to
be made by any Participant or other person entitled to benefits under the Plan,
and any permitted modification or revocation thereof, shall be filed with the
Company at such times, in such form, and subject to such restrictions and
limitations, not inconsistent with the terms of the Plan, as the Committee shall
require. Notwithstanding anything herein to the contrary, the Committee may, on
the date of grant or at a later date, as applicable, prohibit an individual from
making an election under Code Section 83(b). If the Committee has not prohibited
an individual from making this election, an individual who makes this election
shall notify the Committee of the election within ten (10) days of filing notice
of the election with the Internal Revenue Service. This requirement is in
addition to any filing and notification required under the regulations issued
under the authority of Code Section 83(b). Section 7.7 Evidence. Evidence
required of anyone under the Plan may be by certificate, affidavit, document or
other information upon which the person is acting considers pertinent and
reliable, and signed, made or presented by the proper party or parties. Section
7.8 Tax Withholding. Where a Participant is entitled to receive shares of Stock
upon the vesting or exercise of an Award, the Company shall have the right to
require such Participant to pay to the Company the amount of any tax that the
Company is required to withhold with respect to such vesting or exercise, or, in
lieu thereof, to retain, or to sell without notice, a sufficient number of
shares of Stock to cover the minimum amount required to be withheld. To the
extent determined by the Committee and specified in an Award Agreement, a
Participant shall have the right to direct the Company to satisfy the minimum
required federal, state and local tax withholding by withholding a number of
shares (based on the Fair Market Value on the vesting date) otherwise vesting
that would satisfy the minimum amount of required tax withholding. Provided
there are no adverse accounting consequences to the Company (a requirement to
have liability classification of an award under Financial Accounting Standards
Board Accounting Standards Codification (ASC) Topic 718 (formerly, FAS 123R) is
an adverse consequence), a Participant who is not required to have taxes
withheld may require the Company to withhold in accordance with the preceding
sentence as if the Award were subject to minimum tax withholding requirements.
A-10



--------------------------------------------------------------------------------



 
[a2011rsaplan011.jpg]
Section 7.9 Action by Company or Subsidiary. Any action required or permitted to
be taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the Board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of the Company or such Subsidiary.
Section 7.10 Successors. All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business,
stock, and/or assets of the Company. Section 7.11 Indemnification. To the
fullest extent permitted by law and the Company’s governing documents, each
person who is or shall have been a member of the Committee, or of the Board, or
an officer of the Company to whom authority was delegated in accordance with
Section 5.3, or an Employee of the Company, shall be indemnified and held
harmless by the Company against and from any loss (including amounts paid in
settlement), cost, liability or expense (including reasonable attorneys’ fees)
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute or regulation. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s charter or bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless. Section 7.12 No Fractional Shares. Unless otherwise
permitted by the Committee, no fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash or other property shall be issued or paid in lieu of fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated. Section 7.13 Governing Law. The Plan, all
Awards granted hereunder, and all actions taken in connection herewith shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts without reference to principles of conflict of laws, except as
superseded by applicable federal law. The federal and state courts located in
the Commonwealth of Massachusetts, shall have exclusive jurisdiction over any
claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any award under this Plan, each Participant and any other person
claiming any rights under the Plan agrees to submit himself and any legal action
that the Participant brings under the Plan, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes. Section 7.14
Benefits Under Other Plans. Except as otherwise provided by the Committee or as
set forth in a Qualified Retirement Plan, Awards to a Participant (including the
grant and the receipt of benefits) under the Plan shall be disregarded for
purposes of determining the Participant’s benefits under, or contributions to,
any Qualified Retirement Plan, non-qualified plan and any other benefit plans
maintained by the Participant’s employer. The term “Qualified Retirement Plan”
means any plan of the Company or a Subsidiary that is intended to be qualified
under Code Section 401(a). Section 7.15 Validity. If any provision of this Plan
is determined to be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Plan shall be
construed and enforced as if such illegal or invalid provision has never been
included herein. Section 7.16 Notice. Unless otherwise provided in an Award
Agreement, all written notices and all other written communications to the
Company provided for in the Plan or in any Award Agreement, shall be delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid (provided that international mail shall be sent via overnight or
two-day delivery), or sent by facsimile, email or prepaid overnight A-11



--------------------------------------------------------------------------------



 
[a2011rsaplan012.jpg]
courier to the Company at its principal executive office. Such notices, demands,
claims and other communications shall be deemed given: (a) in the case of
delivery by overnight service with guaranteed next day delivery, the next day or
the day designated for delivery; (b) in the case of certified or registered U.S.
mail, five (5) days after deposit in the U.S. mail; or (c) in the case of
facsimile or email, the date upon which the transmitting party received
confirmation of receipt; provided, however, that in no event shall any such
communications be deemed to be given later than the date they are actually
received, provided they are actually received. In the event a communication is
not received, it shall only be deemed received upon the showing of an original
of the applicable receipt, registration or confirmation from the applicable
delivery service. Communications that are to be delivered by U.S. mail or by
overnight service to the Company shall be directed to the attention of the
Company’s Chief Operating Officer and to the Corporate Secretary. Section 7.17
Forfeiture Events. (a) The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events include, but are not limited to,
termination of employment for cause, termination of the Participant’s provisions
of Services to the Company or any Subsidiary, violation of material Company or
Subsidiary policies, breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct of the
Participant that is detrimental to the business or reputation of the Company or
any Subsidiary. (b) If the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under the federal
securities laws, any Participant who is subject to automatic forfeiture under
Section 304 of the Sarbanes- Oxley Act of 2002 shall reimburse the Company the
amount of any payment in settlement of an Award earned (or the Company shall
reverse the corresponding accrual) during the twelve (12) month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement. In addition, in the event of an
accounting restatement, the Committee, in its sole and exclusive discretion, may
require that any Participant reimburse the Company for all or any part of the
amount of any payment in settlement of any Award granted hereunder. ARTICLE 8 -
DEFINED TERMS; CONSTRUCTION Section 8.1 In addition to the other definitions
contained herein, unless otherwise specifically provided in an Award Agreement,
the following definitions shall apply: (a) “10% Stockholder” means an individual
who, at the time of grant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company. (b)
“Award” means any Restricted Stock, including performance-based shares under
Section 2.3, granted to a Participant under the Plan. (c) “Award Agreement”
means the document (in whatever medium prescribed by the Committee) which
evidences the terms and conditions of an Award under the Plan. Such document is
referred to as an agreement, regardless of whether a Participant’s signature is
required. A-12



--------------------------------------------------------------------------------



 
[a2011rsaplan013.jpg]
(d) “Board” means the Board of Directors of the Company. (e) If the Participant
is subject to a written employment agreement (or other similar written
agreement) with the Company or a Subsidiary that provides a definition of
termination for “Cause,” then, for purposes of this Plan, the term “Cause” shall
have meaning set forth in such agreement. In the absence of such a definition,
“Cause” means (i) the conviction of the Participant of a felony or of any lesser
criminal offense involving moral turpitude; (ii) the willful commission by the
Participant of a criminal or other act that, in the judgment of the Board, will
likely cause substantial economic damage to the Company or any Subsidiary or
substantial injury to the business reputation of the Company or any Subsidiary;
(iii) the commission by the Participant of an act of fraud in the performance of
his duties on behalf of the Company or any Subsidiary; (iv) the continuing
willful failure of the Participant to perform his duties to the Company or any
Subsidiary (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness) after written notice thereof; or
(v) an order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the Participant’s Service with the
Company. (f) “Change in Control” has the meaning ascribed to it in Section 4.2.
(g) “Code” means the Internal Revenue Code of 1986, as amended, and any rules,
regulations and guidance promulgated thereunder, as modified from time to time.
(h) “Code Section 409A” means the provisions of Section 409A of the Code and any
rules, regulations and guidance promulgated thereunder, as modified from time to
time. (i) “Committee” means the Committee acting under Article 5. (j) “Covered
Employee” has the meaning given the term in Code Section 162(m), and shall also
include any other Employee who may become a Covered Employee before an Award
vests, as the Committee may determine in its sole discretion. (k) “Director”
means a member of the Board of Directors of the Company or a Subsidiary. (l) If
the Participant is subject to a written employment agreement (or other similar
written agreement) with the Company or a Subsidiary that provides a definition
of “Disability” or “Disabled,” then, for purposes of this Plan, the terms
“Disability” or “Disabled” shall have meaning set forth in such agreement. In
the absence of such a definition, “Disability” shall be defined in accordance
with the Bank’s long-term disability plan. To the extent that an Award hereunder
is subject to Code Section 409A, “Disability” or “Disabled” shall mean that a
Participant: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering the Company’s
Employees. Except to the extent prohibited under Code Section 409A, if
applicable, the Committee shall have discretion to determine if a termination
due to Disability has occurred. (m) “Disinterested Board Member” means a member
of the Board who: (a) is not a current Employee of the Company or a Subsidiary;
(b) is not a former employee of the Company who receives compensation for prior
Services (other than benefits under a tax-qualified retirement plan) during the
taxable year; (c) has not been an officer of the Company; (d) does not receive
remuneration from the Company or a Subsidiary, either directly or indirectly, in
any capacity other than as a Director except in an amount for which disclosure
would not be required pursuant to Item 404 of SEC Regulation S-K in accordance
with the proxy solicitation rules of the SEC, as amended or any successor
provision thereto; and (e) does not possess an interest in any other
transaction, and is not engaged in a business relationship for which disclosure
would be required pursuant to Item 404(a) of SEC Regulation S-K under the proxy
solicitation rules of the SEC, as amended or any successor provision thereto.
The term Disinterested Board Member shall be interpreted in such manner as shall
be necessary to conform to the A-13



--------------------------------------------------------------------------------



 
[a2011rsaplan014.jpg]
requirements of section 162(m) of the Code, Rule 16b-3 promulgated under the
Exchange Act and the corporate governance standards imposed on compensation
committees under the listing requirements imposed by any national securities
exchange on which the Company lists or seeks to list its securities. (n)
“Employee” means any person employed by the Company or any Subsidiary. Directors
who are also employed by the Company or a Subsidiary shall be considered
Employees under the Plan. (o) “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time. (p) “Excluded Transaction” means a plan
of reorganization, merger, consolidation or similar transaction that would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving corporation or any parent
thereof) at least 50% of the combined voting power of the Voting Securities of
the entity surviving the plan of reorganization, merger, consolidation or
similar transaction (or the parent of such surviving entity) immediately after
such plan of reorganization, merger, consolidation or similar transaction. (r)
“Fair Market Value” means, with respect to a share of Stock on a specified date:
(i) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the shares of Stock are listed or admitted
to trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or (ii) if the shares of Stock are not listed or
admitted to trading on any such exchange, the closing bid quotation with respect
to a share of Stock on such date, as of the close of the market in New York City
and without regard to after-hours trading activity, or, if no such quotation is
provided, on another similar system, selected by the Committee, then in use. (s)
A termination of employment by an Employee Participant shall be deemed a
termination of employment for “Good Reason” as a result of the Participant’s
resignation from the employ of the Company or any Subsidiary upon the occurrence
of any of the following events following a Change in Control: (a) the failure of
the Company or Subsidiary to appoint or re-appoint or elect or re-elect the
Employee Participant to the position(s) with the Company or Subsidiary held
immediately prior to the Change in Control; (b) a material change in the
functions, duties or responsibilities of the Employee Participant compared to
those functions, duties or responsibilities in effect immediately prior to the
Change in Control; (c) any reduction of the rate of the Employee Participant’s
base salary in effect immediately prior to the Change in Control; (d) any
failure (other than due to reasonable administrative error that is cured
promptly upon notice) to pay any portion of the Employee Participant’s
compensation as and when due; (e) any change in the terms and conditions of any
compensation or benefit program in which the Employee Participant participated
immediately prior to the Change in Control which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package; or (f) a change in the Employee
Participant’s principal place of employment, without his consent, to a place
that is at least thirty (30) miles further away from the Employee Participant’s
principal residence prior to the Change in Control. (t) “Immediate Family
Member” means with respect to any Participant: (a) any of the Participant’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouses, former spouses, siblings, nieces, nephews, mothers-in-law,
fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law or
sisters-in-law, including relationships created by adoption; (b) any natural
person sharing the Participant’s household (other than as a tenant or employee,
directly or indirectly, of the Participant); (c) a trust in which any
combination of the Participant and persons described in section (a) and (b)
above own more than fifty percent (50%) of the beneficial interests; (d) a
foundation in which any combination of the Participant and persons described in
sections (a) and (b) above control management of the assets; or (e) any other
corporation, partnership, limited liability company or other entity in which any
combination of the Participant and persons described in sections (a) and (b)
above control more than fifty percent (50%) of the voting interests. A-14



--------------------------------------------------------------------------------



 
[a2011rsaplan015.jpg]
(u) “Incumbent Directors” means: (i) the individuals who, on the date hereof,
constitute the Board; and (ii) any new Director whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended: (a) by the vote of at least two-thirds (2/3) of the Whole Board,
with at least two-thirds of the Incumbent Directors then in office voting in
favor of such approval or recommendation; or (b) by a Nominating Committee of
the Board whose members were appointed by the vote of at least two-thirds (2/3)
of the Whole Board, with at least two-thirds of the Incumbent Directors then in
office voting in favor of such appointments. (v) “Involuntary Termination of
Employment” means the Termination of Service by the Company or Subsidiary (other
than a termination for Cause) or termination of employment by a Participant
Employee for Good Reason. (w) “Participant” means any individual who has
received, and currently holds, an outstanding Award under the Plan. (x)
“Restricted Stock” has the meaning ascribed to it in Section 2.2. (y)
“Retirement” means, unless otherwise specified in an Award Agreement, retirement
from employment as an Employee on or after the attainment of age 65, or
Termination of Service as a Director on or after the attainment of age 70,
provided, however, that unless otherwise specified in an Award Agreement, an
Employee who is also a Director shall not be deemed to have terminated due to
Retirement until both Service as an Employee and Service as a Director has
ceased. A non-Employee Director will be deemed to have terminated due to
Retirement under the provisions of this Plan only if the non-Employee Director
has terminated Service on the Board(s) of Directors of the Company and any
Subsidiary or affiliate in accordance with applicable Company policy, following
the provision of written notice to such Board(s) of Directors of the
non-Employee Director’s intention to retire. (z) “SEC” means the United States
Securities and Exchange Commission. (aa) “Securities Act” means the Securities
Act of 1933, as amended from time to time. (bb) “Service” means service as an
Employee, service provider, or non-employee Director of the Company or a
Subsidiary, as the case may be, and shall include service as a director emeritus
or advisory director. (cc) “Stock” means the common stock of the Company, $0.01
par value per share. (dd) “Subsidiary” means any corporation, affiliate, bank or
other entity which would be a subsidiary corporation with respect to the Company
as defined in Code Section 424(f) and, other than with respect to an ISO, shall
also mean any partnership or joint venture in which the Company and/or other
Subsidiary owns more than fifty percent (50%) of the capital or profits
interests. (ee) “Termination of Service” means the first day occurring on or
after a grant date on which the Participant ceases to be an Employee or Director
of, or service provider to, the Company or any Subsidiary, regardless of the
reason for such cessation, subject to the following: (i) The Participant’s
cessation as an Employee or service provider shall not be deemed to occur by
reason of the transfer of the Participant between the Company and a Subsidiary
or between two Subsidiaries. (ii) The Participant’s cessation as an Employee or
service provider shall not be deemed to occur by reason of the Participant’s
being on a bona fide leave of absence from the Company or a Subsidiary approved
by the Company or Subsidiary otherwise receiving the Participant’s Services,
A-15



--------------------------------------------------------------------------------



 
[a2011rsaplan016.jpg]
provided such leave of absence does not exceed six months, or if longer, so long
as the Employee retains a right to reemployment with the Company or Subsidiary
under an applicable statute or by contract. For these purposes, a leave of
absence constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Employee will return to perform Services for the Company or
Subsidiary. If the period of leave exceeds six months and the Employee does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first day immediately
following such six month period. For purposes of this sub-section (ii), to the
extent applicable, an Employee’s leave of absence shall be interpreted by the
Committee in a manner consistent with Treasury Regulation Section
1.409A-1(h)(1). (iii) If, as a result of a sale or other transaction, the
Subsidiary for whom Participant is employed (or to whom the Participant is
providing Services) ceases to be a Subsidiary, and the Participant is not,
following the transaction, an Employee of the Company or an entity that is then
a Subsidiary, then the occurrence of such transaction shall be treated as the
Participant’s Termination of Service caused by the Participant being discharged
by the entity for whom the Participant is employed or to whom the Participant is
providing Services. (iv) A service provider whose Services to the Company or a
Subsidiary are governed by a written agreement with the service provider will
cease to be a service provider at the time the term of such written agreement
ends (without renewal); and a service provider whose Services to the Company or
a Subsidiary are not governed by a written agreement with the service provider
will cease to be a service provider on the date that is ninety (90) days after
the date the service provider last provides Services requested by the Company or
any Subsidiary (as determined by the Committee). (v) Except to the extent
Section 409A of the Code may be applicable to an Award, and subject to the
foregoing paragraphs of this sub-section (ee), the Committee shall have
discretion to determine if a Termination of Service has occurred and the date on
which it occurred. In the event that any Award under the Plan constitutes
Deferred Compensation (as defined in Section 2.5 hereof), the term Termination
of Service shall be interpreted by the Committee in a manner consistent with the
definition of “Separation from Service” as defined under Code Section 409A and
under Treasury Regulation Section 1.409A-1(h)(ii). For purposes of this Plan, a
“Separation from Service” shall have occurred if the Bank and Participant
reasonably anticipate that no further Services will be performed by the
Participant after the date of the Termination of Service (whether as an employee
or as an independent contractor) or the level of further Services performed will
be less than 50% of the average level of bona fide Services in the 36 months
immediately preceding the Termination of Service. If a Participant is a
“Specified Employee,” as defined in Code Section 409A and any payment to be made
hereunder shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Participant’s Separation from Service. (vi) With
respect to a Participant who is a director, cessation as a Director will not be
deemed to have occurred if the Participant continues as a director emeritus or
advisory director. With respect to a Participant who is both an Employee and a
Director, termination of employment shall not constitute Termination of Service
so long as the Participant continued to serve as a Director. (ff) “Voting
Securities” means any securities which ordinarily possess the power to vote in
the election of directors without the happening of any pre-condition or
contingency. (gg) “Whole Board” means the total number of Directors that the
Company would have if there were no vacancies on the Board at the time the
relevant action or matter is presented to the Board for approval. Section 8.2 In
this Plan, unless otherwise stated or the context otherwise requires, the
following uses apply: (a) actions permitted under this Plan may be taken at any
time and from time to time in the actor’s reasonable discretion; A-16



--------------------------------------------------------------------------------



 
[a2011rsaplan017.jpg]
(b) references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time; (c) in computing periods from
a specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including,” and the words “to,” “until” and
“ending on” (and the like) mean “to, but excluding”; (d) references to a
governmental or quasi-governmental agency, authority or instrumentality shall
also refer to a regulatory body that succeeds to the functions of the agency,
authority or instrumentality; (e) indications of time of day mean Massachusetts
time; (f) “including” means “including, but not limited to”; (g) all references
to sections, schedules and exhibits are to sections, schedules and exhibits in
or to this Plan unless otherwise specified; (h) all words used in this Plan will
be construed to be of such gender or number as the circumstances and context
require; (i) the captions and headings of articles, sections, schedules and
exhibits appearing in or attached to this Plan have been inserted solely for
convenience of reference and shall not be considered a part of this Plan nor
shall any of them affect the meaning or interpretation of this Plan or any of
its provisions; (j) any reference to a document or set of documents in this
Plan, and the rights and obligations of the parties under any such documents,
shall mean such document or documents as amended from time to time, and any and
all modifications, extensions, renewals, substitutions or replacements thereof;
and (k) all accounting terms not specifically defined herein shall be construed
in accordance with GAAP. A-17



--------------------------------------------------------------------------------



 